


110 HR 3363 IH: Long-Term Care Affordability and

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3363
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Pomeroy (for
			 himself, Mr. Ramstad,
			 Ms. Schwartz,
			 Mr. Hulshof,
			 Mr. Crowley,
			 Ms. Herseth Sandlin,
			 Mr. Michaud,
			 Mr. Camp of Michigan,
			 Mr. Weller of Illinois,
			 Mrs. Capito,
			 Mr. Allen,
			 Mr. English of Pennsylvania,
			 Mr. Blumenauer,
			 Mr. Thompson of California,
			 Mr. Pascrell,
			 Mr. Larson of Connecticut,
			 Mrs. Jones of Ohio,
			 Mr. Porter,
			 Mr. Terry,
			 Mr. Neal of Massachusetts,
			 Mr. Holt, Mr. Boustany, Ms.
			 Berkley, Mr. Van Hollen,
			 and Ms. Hooley) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  long-term care insurance to be offered under cafeteria plans and flexible
		  spending arrangements and to provide additional consumer protections for
		  long-term care insurance.
	
	
		1.Short titleThis Act may be cited as the
			 Long-Term Care Affordability and
			 Security Act of 2007.
		2.Treatment of premiums
			 on qualified long-term care insurance contracts
			(a)In
			 general
				(1)Cafeteria
			 plansThe last sentence of section 125(f) of the Internal Revenue
			 Code of 1986 (defining qualified benefits) is amended by inserting before the
			 period at the end ; except that such term shall include the payment of
			 premiums for any qualified long-term care insurance contract (as defined in
			 section 7702B) to the extent the amount of such payment does not exceed the
			 eligible long-term care premiums (as defined in section 213(d)(10)) for such
			 contract.
				(2)Flexible
			 spending arrangementsSection 106 of such Code (relating to
			 contributions by an employer to accident and health plans) is amended by
			 striking subsection (c) and redesignating subsection (d) as subsection
			 (c).
				(b)Conforming
			 amendments
				(1)Section 6041 of
			 such Code is amended by adding at the end the following new subsection:
					
						(h)Flexible
				spending arrangement definedFor purposes of this section, a flexible
				spending arrangement is a benefit program which provides employees with
				coverage under which—
							(1)specified incurred
				expenses may be reimbursed (subject to reimbursement maximums and other
				reasonable conditions), and
							(2)the maximum amount
				of reimbursement which is reasonably available to a participant for such
				coverage is less than 500 percent of the value of such coverage.
							In the
				case of an insured plan, the maximum amount reasonably available shall be
				determined on the basis of the underlying
				coverage..
				(2)The following
			 sections of such Code are each amended by striking section
			 106(d) and inserting section 106(c): sections
			 223(b)(4)(B), 223(d)(4)(C), 223(f)(3)(B), 3231(e)(11), 3306(b)(18),
			 3401(a)(22), 4973(g)(1), and 4973(g)(2)(B)(i).
				(3)Section 6041(f)(1)
			 of such Code is amended by striking (as defined in section
			 106(c)(2)).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Additional consumer
			 protections for long-term care insurance
			(a)Additional
			 protections applicable to long-term care insuranceSubparagraphs
			 (A) and (B) of section 7702B(g)(2) of the Internal Revenue Code of 1986
			 (relating to requirements of model regulation and Act) are amended to read as
			 follows:
				
					(A)In
				generalThe requirements of this paragraph are met with respect
				to any contract if such contract meets—
						(i)Model
				regulationThe following requirements of the model
				regulation:
							(I)Section 6A
				(relating to guaranteed renewal or noncancellability), other than paragraph (5)
				thereof, and the requirements of section 6B of the model Act relating to such
				section 6A.
							(II)Section 6B
				(relating to prohibitions on limitations and exclusions) other than paragraph
				(7) thereof.
							(III)Section 6C
				(relating to extension of benefits).
							(IV)Section 6D
				(relating to continuation or conversion of coverage).
							(V)Section 6E
				(relating to discontinuance and replacement of policies).
							(VI)Section 7
				(relating to unintentional lapse).
							(VII)Section 8
				(relating to disclosure), other than sections 8F, 8G, 8H, and 8I
				thereof.
							(VIII)Section 11
				(relating to prohibitions against post-claims underwriting).
							(IX)Section 12
				(relating to minimum standards).
							(X)Section 13
				(relating to requirement to offer inflation protection).
							(XI)Section 25
				(relating to prohibition against preexisting conditions and probationary
				periods in replacement policies or certificates).
							(XII)The provisions
				of section 28 relating to contingent nonforfeiture benefits, if the
				policyholder declines the offer of a nonforfeiture provision described in
				paragraph (4) of this subsection.
							(ii)Model
				ActThe following requirements of the model Act:
							(I)Section 6C
				(relating to preexisting conditions).
							(II)Section 6D
				(relating to prior hospitalization).
							(III)The provisions
				of section 8 relating to contingent nonforfeiture benefits, if the policyholder
				declines the offer of a nonforfeiture provision described in paragraph (4) of
				this subsection.
							(B)DefinitionsFor
				purposes of this paragraph—
						(i)Model
				regulationThe term model regulation means the
				long-term care insurance model regulation promulgated by the National
				Association of Insurance Commissioners (as adopted as of December 2006).
						(ii)Model
				ActThe term model
				Act means the long-term care insurance model Act promulgated by the
				National Association of Insurance Commissioners (as adopted as of December
				2006).
						(iii)CoordinationAny
				provision of the model regulation or model Act listed under clause (i) or (ii)
				of subparagraph (A) shall be treated as including any other provision of such
				regulation or Act necessary to implement the provision.
						(iv)DeterminationFor
				purposes of this section and section 4980C, the determination of whether any
				requirement of a model regulation or the model Act has been met shall be made
				by the
				Secretary.
						.
			(b)Excise
			 taxParagraph (1) of section 4980C(c) of the Internal Revenue
			 Code of 1986 (relating to requirements of model provisions) is amended to read
			 as follows:
				
					(1)Requirements of
				model provisions
						(A)Model
				regulationThe following
				requirements of the model regulation must be met:
							(i)Section 9
				(relating to required disclosure of rating practices to consumer).
							(ii)Section 14
				(relating to application forms and replacement coverage).
							(iii)Section 15
				(relating to reporting requirements).
							(iv)Section 22
				(relating to filing requirements for marketing).
							(v)Section 23
				(relating to standards for marketing), including inaccurate completion of
				medical histories, other than paragraphs (1), (6), and (9) of section 23C.
							(vi)Section 24
				(relating to suitability).
							(vii)Section 27 (relating to the right to reduce
				coverage and lower premiums).
							(viii)Section 31
				(relating to standard format outline of coverage).
							(ix)Section 32
				(relating to requirement to deliver shopper’s guide).
							The
				requirements referred to in clause (vi) shall not include those portions of the
				personal worksheet described in Appendix B relating to consumer protection
				requirements not imposed by section 4980C or 7702B.(B)Model
				ActThe following requirements of the model Act must be
				met:
							(i)Section 6F
				(relating to right to return).
							(ii)Section 6G
				(relating to outline of coverage).
							(iii)Section 6H
				(relating to requirements for certificates under group plans).
							(iv)Section 6J
				(relating to policy summary).
							(v)Section 6K
				(relating to monthly reports on accelerated death benefits).
							(vi)Section 7
				(relating to incontestability period).
							(vii)Section 9 (relating to producer training
				requirements).
							(C)DefinitionsFor
				purposes of this paragraph, the terms model regulation and
				model Act have the meanings given such terms by section
				7702B(g)(2)(B).
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to policies
			 issued more than 1 year after the date of the enactment of this Act.
			
